DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on January 27, 2021. This Action is made FINAL.
Claims 1-22 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-13, filed “Based on the foregoing, it is respectfully submitted that the claimed combinations recite limitations that amount to 'significantly more' than the alleged abstract idea. It is therefore respectfully submitted that the claims are p, with respect to claims 1-22 have been fully considered and are persuasive.  The claim rof claims 1-22 has been withdrawn. 
Applicant’s arguments with respect to claim rof claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “selectively display the route guiding screen and the content screen based on an active screen switching manner and a non-switching manner, respectively” in claim 1, 12 is used by the claim to mean “selectively display both screen based on both manner,” while the accepted meaning is “selectively display the A screen or the B screen based on C manner or D manner.” The claim recite “selectively display” indicating displaying one or the other screen, while “based on an active screen switching manner and a non-switching manner” indicate selectively displaying base on a combination of the manners. The term “respectively” does not clarify the claim and further refinement is needed. The term is indefinite because the specification does not clearly redefine the term. 
Dependent claims 2-11, 13-22 inherit the limitations of independent claim 1 and do not cure the deficiencies of claims 1, 12 are therefore rejected on the same basis as outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helm (US PG Pub 20170300216).

	Regarding claim 1, Helm teaches an apparatus for controlling multimedia of a vehicle(Helm: Para 31 “NAV system 20 may use the control scenario 110, shown in FIG. 8, to control the automatic switching from mixed display mode to full screen mode upon the occurrence of a predetermined condition”), the apparatus comprising: 
	a display (Helm: Fig. 2-3) configured to selectively display a route guiding screen (Helm: Fig. 2-3 element 78; Fig 5) and a content screen (Helm: Fig. 2-3 element 68; Fig 6; Para 22 “when NAV system 20 is actively using a music function and a map display has been requested, NAV system 20 may have a mixed display mode with two main display areas as shown in FIG. 2.”); 
and when a content function is activated in a state that the route guiding screen is displayed (Helm: Para 22 “when NAV system 20 is actively using a music function and a map display has been requested, NAV system 20 may have a mixed display mode with two main display areas as shown in FIG. 2.”), a controller configured to control the display to determine whether to switch from the content screen to the route guiding screen (Helm: Fig. 2, 5; Para 23 “NAV , and to selectively display the route guiding screen and the content screen based on an active screen switching manner and a non-switching manner, respectively (Helm: Para 15 “The NAV system may allow the user to select an automatic switching from a mixed display mode to a full display mode upon the occurrence of predetermined system conditions. The full display mode may be temporary and automatically return back to the previous display mode or may require a user acknowledgement prior to returning back to the previous display mode”).

Regarding claim 2, Helm teaches the apparatus of claim 1, wherein the route guiding screen (Helm: Fig. 5) includes: at least one of information on a route to a destination or map information (Helm: Para 19 “display 22 may be used to convey operational information related to the navigation feature”)

Regarding claim 3, Helm teaches the apparatus of claim 1, wherein the content screen (Helm: Fig. 6) includes: at least one of audio information or video information (Helm: Para 19 “operational information related to the music system, more particularly the radio system, is displayed in first display area 50”; Para 22 “full screen mode showing detailed information about the music feature may be displayed, as shown in FIG. 6 which is an exemplary full screen mode radio display”)

Regarding claim 4, Helm teaches The apparatus of claim 1, wherein the controller controls the display to display the content screen based on the non-switching manner, when a screen switching manner is not set up (Helm: Para 22 “when NAV system 20 is actively using only a music function a full screen mode showing detailed information about the music feature may be displayed, as shown in FIG. 6 which is an exemplary full screen mode radio display”)

Regarding claim 5, Helm teaches the apparatus of claim 1, wherein the controller controls the display to perform a display operation by switching from the content screen to the route guiding screen (Helm: Para 22 “The NAV system may allow the user to select an automatic switching from a mixed display mode to a full display mode upon the occurrence of predetermined system conditions”), based on the active screen switching manner or a fixing screen switching manner, when a screen switching manner is set up (Helm: Para 23 “the user can select to have NAV system 20 automatically switch to full screen mode by checking the associated box for an upcoming intersection guidance 96, a song change 98, a traffic event notification 100 and a weather event notification 102”; Para 23 “in one or more arrangements, some of the predetermined system conditions may be hard programmed such that they are not user selectable and, rather, happen automatically”)

Regarding claim 6, Helm teaches the apparatus of claim 5, wherein the fixing screen switching manner includes: a manner of switching from the content screen to the route guiding screen when a preset period of time elapses (Helm: Para 30 “the music system the switch to full screen mode may last for a predetermined time period and then return to the previous display mode. The predetermined time period for the music system switch may be three seconds, by way of example”; i.e. previous display mode would include the route guiding screen being displayed).

Regarding claim 7, Helm teaches the apparatus of claim 6, wherein the active screen switching manner includes: a manner of switching from the content screen to the route guiding screen at a time point before the preset period of time elapses (Helm: Para 24 “the occurrence of predetermined conditions associated with the route guidance system may cause the automatic switching to full screen mode from a mixed display mode. For example, when the route guidance system is active it may be desirable to provide additional information about an upcoming maneuver and utilize the full screen mode to convey that additional information”; i.e. the occurrence of predetermined conditions would allow the switching of screens at any time therefore the switch can be at time point before the preset period of time elapses).

Regarding claim 12, Helm teaches a method for controlling multimedia of a vehicle, the method comprising steps of: 
generating, by a controller, a route based on an input of a destination (Helm: Fig.5;   Para 18 “The interface controls may be utilized to allow access and control over the various systems/functions controlled by NAV system 20. The various systems or functions may include route navigation, music, telephone, weather alerts, comfort, and convenience by way of example”; i.e. the route navigation function by NAV system presented in Fig.5 indicate route guidance to a destination)
when a content function is activated in a state that a route guiding screen is displayed (Helm: Para 22 “when NAV system 20 is actively using a music function and a map display has been requested, NAV system 20 may have a mixed display mode with two main display areas as shown in FIG. 2.”), determining whether to switch from a content screen to a route guiding screen (Helm: Fig. 2, 5; Para 23 “NAV system 20 is operable to automatically switch to a full screen mode upon the occurrence of predetermined system conditions”; Para 24 “when the route guidance system is active it may be desirable to provide additional information about an upcoming maneuver and utilize the full screen mode to convey that additional information. The parameters that determine when to perform the automatic switch to display information about an upcoming maneuver may include: (1) number of traffic lanes; (2) vehicle or road speed; (3) complexity of the maneuver; (4) number of maneuvers required within a certain period of time or distance; (5) amount of traffic; (6) proximity to the maneuver; (7) time of any voice prompt; (8) time of day and location; and/or (9) the existence of a geofence”), and selectively displaying the route guiding screen and the content screen based on an active screen switching manner and a non-switching manner, respectively(Helm: Para 15 “The NAV system may allow the user to select an automatic switching from a mixed display mode to a full display mode upon the occurrence of predetermined system conditions. The full display mode may be temporary and automatically return back to the previous display mode or may require a user acknowledgement prior to returning back to the previous display mode”).

As per claim 13, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 14, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

claim 15, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 16, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 17, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 18, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helm (US PG Pub 20170300216) in view of Akita (US PG Pub 20090132161).

claim 8, Helm teaches The apparatus of claim 7, wherein the time point before the preset period of time elapses (Helm: Para 30 “the music system the switch to full screen mode may last for a predetermined time period and then return to the previous display mode. The predetermined time period for the music system switch may be three seconds, by way of example”; i.e. previous display mode would include the route guiding screen being displayed; Para 24 “the occurrence of predetermined conditions associated with the route guidance system may cause the automatic switching to full screen mode from a mixed display mode. For example, when the route guidance system is active it may be desirable to provide additional information about an upcoming maneuver and utilize the full screen mode to convey that additional information”; i.e. the occurrence of predetermined conditions would allow the switching of screens at any time therefore the switch can be at time point before the preset period of time elapses)
Yet Helm do not teach a time point by which a screen switching period of time, which is calculated in a first manner, has elapsed.
However, in the same field of endeavor, Akita teaches a time point by which a screen switching period of time, which is calculated in a first manner, has elapsed (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an apparatus for controlling multimedia of a vehicle of Helm with the feature of a time point by which a screen switching period of time, which is calculated in a first manner, has elapsed disclosed by Akita. One would be motivated to do so for the benefit of “the user can 

In regards to claim 9, the combination of Helm and Akita teaches the apparatus of claim 8, and Akita further teaches wherein the first manner includes: a manner of calculating the screen switching period of time (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”), while Helm further teaches a manner of calculating the screen switching [[period of time]] based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, a distance from a starting point, a distance remaining to a destination, [[a number of texts on the content screen]], road event information on a route to the destination, or [[information on a control camera on the route]] (Helm: Para 24 “The parameters that determine when to perform the automatic switch to display information about an upcoming maneuver may include: (1) number of traffic lanes; (2) vehicle or road speed; (3) complexity of the maneuver; (4) number of maneuvers required within a certain period of time or distance; (5) amount of traffic; (6) proximity to the maneuver; (7) time of any voice prompt; (8) time of day and location; and/or (9) the existence of a geofence”; Para 24 “The parameters and their associated values may be based on providing additional information (full screen mode) when it is believed the additional information will aid in the successful completion of the maneuver”).

In regards to claim 10, the combination of Helm and Akita teaches the apparatus of claim 7, and Akita further teaches the controller calculates the screen switching period of time  in a second manner (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”), while Helm further teaches the controller calculates the screen switching [[period of time]] in a second manner, when a history of driving on a route exceeds a reference number of times (Helm: Para 24 “The parameters that determine when to perform the automatic switch to display information about an upcoming maneuver may include: … (9) the existence of a geofence” Para 28 “The geofence area may be based on the particular driving history of the vehicle on which NAV system 20 is being utilized. For example, if the vehicle travels (or has traveled) a particular route frequently it may be assumed that the driver knows that route (and the associated maneuvers) well and NAV system 20 may define that route as a geofence area. The familiarity of the driver with that route and the maneuvers may allow the driver to rely on the voice prompts for the guidance and the mixed display mode. The switching to a full screen mode may not provide any additional value.”; Para 28 “The frequency required for a route to become a geofence area, by way of example, may be based on the number of times that maneuver has been performed and/or the frequency (number of times in a particular time frame) at which that maneuver is performed”).

In regards to claim 11, the combination of Helm and Akita teaches the apparatus of claim 10, and Akita further teaches the second manner includes: a manner of calculating the screen switching period of time (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”)  based on [[one of road event information on the route]] and information on a control camera on the route (Akita: Para 126 “for example, a truck  an obstacle such as a forward vehicle in the photographed image of the captured forward direction of the vehicle exceeds a threshold, as for the degree of blocking caused by an obstacle such as a forward vehicle in the photographed image of the captured forward direction of the vehicle, the state determination section 11 determines “Map Priority” (see FIG. 14B) Consequently, since one of the determination results becomes “Map Priority”, the guide display control section 12 controls the map guide image to be displayed by priority in step S17. As a result, the guide image displayed in the display section 5 is automatically switched, by priority, to the map guide image generated by the map guide generation section 8”), while Helm further teaches a manner of calculating the screen switching [[period of time]] based on [[one of]] road event information on the route (Helm: Para 23 “the user can select to have NAV system 20 automatically switch to full screen mode by checking the associated box for an upcoming intersection guidance 96, a song change 98, a traffic event notification 100 and a weather event notification 102”).

As per claim 19, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 20, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

As per claim 21, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 10 and therefore is rejected on the same basis. 

As per claim 22, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 11 and therefore is rejected on the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                            
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668